Title: To James Madison from Edmund Pendleton, 4 December 1780
From: Pendleton, Edmund
To: Madison, James


Dr SirVirga. Decemr 4th 1780
Since my last I am indebted for yr two favrs of the 14th & 21st past. Every thing wears the Appearance of confirming the Intention of the Enemy to make a Winter campaign to the Southward; The Fleet who lately left us it is said divided off the Capes part steering Eastward the Others to the South. if those & the late Embarkation from New York should meet at Charles Town I fear that with the Army already there, they will recover the ground they have lost by the Spirited affair at King’s Mountain, & revive the Rapidity of their progress through that State.
Our Militia are returned sickly & murmuring at the treatment they met with below, from forced Marches & too Strict Attention to Order, not being allowed to break their Ranks, tho’ to avoid Deep Ponds of water or to drink; this brought on Pleurisies, & the death of 8 from this County that I have heard of, besides many yet in danger; I fear it will have bad effects on the recruiting Service, besides the loss of some good men.
Our Assembly have made all paper money Issued or to be issued, a legal tender in Payment of all Debts. The Specific Negroe & Plate taxes are given up & we are to pay £80 P Ct on the Late Specie Valuation, in January, as a fund for raising the Soldiers at £5000 a man for 3 years service (for I understand they have no hopes of Raising them for the War) tho’ I hope that term will exceed the other Indefinite one. Mr Blair succeeds Mr Nicholas in the Chancery, & Mr Fleming goes into the General Court. Yr Colleague in the room of Mr Henry is not yet chosen. I am Dr Sr
Yr mo. affe
Edmd Pendleton.
